Citation Nr: 1814805	
Decision Date: 03/12/18    Archive Date: 03/19/18

DOCKET NO.  16-12 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD.


REPRESENTATION

Appellant represented by:	Massachusetts Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

K. Vuong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1953 to December 1954.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.

The April 2009 rating action reopened a previously denied claim of service connection for PTSD and denied service connection on the merits.  The Veteran did not appeal from this rating decision but additional, pertinent VA records were received within a year of that decision.  The RO did not review the records to determine whether it constituted new and material evidence per 38 C.F.R. § 3.156(b); see also Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011).  In a November 2015 rating decision, the RO declined to reopen a claim for PTSD.  However, the current appeal stems from the April 2009 rating action because failure to readjudicate the appeal after receipt of such evidence renders the decision non-final.  Id.

Also, notwithstanding previous determination by the RO, the Board must address whether new and material evidence has been received to reopen the claim.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

The Veteran testified at a hearing before the undersigned Veterans Law Judge in January 2018.  A transcript of that hearing has been associated with the record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issue of entitlement to service connection for a psychiatric disorder, to include PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The last final denial of a claim for service connection for PTSD was an unappealed September 2006 rating decision.

2.  Evidence received since the rating decision is new; relates to unestablished fact necessary to substantiate the claim.


CONCLUSION OF LAW

The criteria for reopening the claim of service connection for PTSD have been met.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  See 38 U.S.C. § 5108; Knightly v. Brown, 6 Vet. App. 200 (1994).  

Service connection for PTSD was denied in an unappealed September 2006 rating decision due to the lack of a verifiable stressor.  Evidence associated with the file since the determination includes additional VA treatment records, the Veteran's hearing testimony, and nexus opinions from VA providers.  At the hearing, and in a March 2009 written statement, the Veteran provided information regarding a previously unreported stressor.  As the new evidence pertains to a service stressor and nexus between a claimed stressor and current diagnoses, both of which are previously unestablished facts necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim by triggering VA's duty to assist; it is material.  For these reasons, reopening of the previously denied claim of service connection is warranted.  The reopened claim is addressed further in the remand section.


ORDER

The application to reopen the claim of entitlement to service connection for a psychiatric disorder is granted and, to this extent only, the appeal is granted.


REMAND

The Veteran seeks service connection for a psychiatric disorder.  VA treatment records show diagnoses of depression, anxiety, and PTSD. 

The Veteran relates his psychiatric disorder to events in service.  He has identified several stressful events that reportedly occurred during service.  These include: 1) a training incident in which a drill instructor was injured and a recruit killed by a live grenade; 2) performing patrols on the Italy-Yugoslavia border.  He has asserted that a round was fired by a Russian tank causing him to fear for his life.  

The Veteran has also reported that he generally was not treated well in service, including during a period of hospitalization for pneumonia at a military hospital in Indiantown Gap, Pennsylvania; and that his entire service in the Army was stressful.  

Additional development is necessary.

On remand, the RO should take appropriate steps to attempt to corroborate grenade incident, provided that the Veteran is able to give any additional necessary details such as a timeframe and location for this event.  The RO should also confirm whether the Veteran's reported stressor of patrolling the Italian-Yugoslavian border is consistent with the places, type and circumstances of his service.

The RO should also take appropriate steps to obtain any in-patient medical records from the military hospital in Indiantown Gap, PA.  The Veteran further reports that he was hospitalized at St. Luke's Hospital in 1996 for a psychiatric a disorder.  He has completed an authorization for those records.  On remand, VA should attempt to procure these records.

Finally, the Veteran should be afforded a VA examination to ascertain whether any of his current psychiatric disorders are related to service.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran to give him another opportunity to provide any further information regarding his reported stressors of the live grenade training incident in which a drill instructor was injured and a recruit killed and the incident of a Russian tank firing on him while performing patrols on the Italian-Yugoslavian border, to include an approximate two-month time frame for each.  Advise him that, if possible, he should provide names of other individuals who were also present and witnessed or knew of his claimed stressor incidents.  

2.  Make inquiries to all appropriate sources, including the Joint Services Records Research Center to verify the Veteran's reported stressors.  

Determine if the stressors (1) are consistent with the places, types, and circumstances of his service; or (2) do not involve fear of hostile military or terrorist activity and have been sufficiently corroborated or verified.  All actions to verify the alleged stressors should be fully documented in the record.

Make formal findings for the record regarding each of the Veteran's stressor events (noted above), indicating whether or not it is indeed corroborated by credible supporting evidence.  If the information provided by the Veteran lacks sufficient specificity to be verified, make a formal finding to that effect.

3.  After securing any needed information from the Veteran, obtain hospitalization records from the military hospital in Indiantown Gap, PA.  If the records sought are not available, the claims file should be annotated to reflect that.

4.  Contact the Veteran and request that he identify any further pertinent medical treatment related to his psychiatric disorder.  Obtain records from St. Luke's Hospital, and any other identified facility for which authorization is received.  Also update the file with VA treatment records since September 2017.

If any of these records are unavailable, the Veteran's claims file must be clearly documented to that effect and the Veteran must be notified in accordance with 38 C.F.R. § 3.159 (e) (2017). 

5.  Schedule the Veteran for a VA examination to determine the nature and etiology of his psychiatric disorders.  The entire claims file (including a copy of the Remand and the RO's formal findings of what (if any) stressor event(s) is/are corroborated), must be provided to the examiner.  All appropriate diagnostic testing must be conducted and the exam. 

(a) Identify all psychiatric disorders found present.  

If PTSD is diagnosed, the examiner should indicate the stressor(s) upon which the diagnosis is based.  If PTSD cannot be diagnosed, the examiner should specifically state which DSM-IV criteria are not met.  If any of the Veteran's stressors relate to a fear of hostile military or terrorist activity and are consistent with the places, types, and circumstances of service, and the Veteran is diagnosed with PTSD, the examiner should opine as to whether the stressors are adequate to support a diagnosis of PTSD and, if so, whether the Veteran's symptoms are related to the claimed stressors.

(b) With regard to each non-PTSD diagnosis, the examiner is to state whether it is at least as likely as not (a probability of 50 percent or greater) that such disorder had onset in service or is otherwise related to service. 

The examiner must provide a rationale for each opinion given.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.  

6.  Finally, readjudicate the appeal.  If the benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


